  Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 1 of 17 PageID #: 717



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

           Plaintiffs,

     v.                                  Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

           Defendant.

    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL
    SUMMARY JUDGMENT ON JURISDICTIONAL AND LIABILITY ISSUES




                                         J. MICHAEL BECHER (WVBN 10588)
                                         DEREK O. TEANEY (WVBN 10223)
                                         APPALACHIAN MOUNTAIN ADVOCATES, INC.
                                         PO Box 507
                                         Lewisburg, WV 24901
                                         Telephone:   (304) 382-4798
                                         Email: mbecher@appalmad.org

                                         JAMES M. HECKER (pro hac vice)
                                         PUBLIC JUSTICE
                                         1620 L Street NW, Suite 630
                                         Washington, DC 20036
                                         Telephone:    (202) 797-8600
                                         Email: jhecker@publicjustice.net
       Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 2 of 17 PageID #: 718



                                                 TABLE OF CONTENTS

STATUTORY BACKGROUND ................................................................................................. 1

I.        PLAINTIFFS HAVE CONSTITUTIONAL STANDING TO SUE ............................. 4

          A.         INJURY-IN-FACT ............................................................................................... 5

          B.         TRACEABILITY AND REDRESSABILITY .................................................... 7

          C.         ORGANIZATIONAL STANDING..................................................................... 8

II.       PLAINTIFFS HAVE SATISFIED THE STATUTORY REQUIREMENTS
          FOR JURISDICTION UNDER THE CWA AND SMCRA ......................................... 8

III.      PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT AS TO
          BLUESTONE’S LIABILITY UNDER THE CWA FOR VIOLATING THE
          SELENIUM DISCHARGE LIMITS AND COMPLIANCE SCHEDULE IN
          ITS WV/NPDES PERMIT ............................................................................................. 10

IV.       PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT AS TO
          BLUESTONE’S LIABILITY FOR VIOLATING SMCRA ....................................... 13

CONCLUSION ........................................................................................................................... 14




                                                                   ii
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 3 of 17 PageID #: 719



        Plaintiffs filed this citizen suit against Defendant Bluestone Coal Corporation

(“Bluestone”) under Section 505 of the Clean Water Act (“CWA”), 33 U.S.C. §1365, and Section

520 of the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §1270. They

claim that Bluestone has discharged pollutants from its Red Fox Surface Mine in violation of its

CWA discharge permit and SMCRA mining permit. Plaintiffs now move for partial summary as

to Plaintiffs’ standing to sue, this Court’s subject matter and statutory jurisdiction to hear Plaintiffs’

claims, and Bluestone’s liability for violations of its CWA and SMCRA permits.

                                  STATUTORY BACKGROUND

        The CWA prohibits any person from discharging any pollutant without specific

authorization. 33 U.S.C. §1311(a). Permittees who violate their National Pollutant Discharge

Elimination System (“NPDES”) permits are subject to federal and state enforcement action. 33

U.S.C. §§1319, 1342(b)(7). In addition, citizens may sue any person who violates any term or

condition in an NPDES permit. Id., §§ 1365(a)(1), (f)(6). Actionable permit conditions include

both discharge limits and compliance or construction schedules. Id., §1365(f)(6); Locust Lane v.

Swatara Township Authority, 636 F. Supp. 534, 539 (M.D. Pa. 1986). Citizen suits are subject to

two limitations. First, the citizen must give 60 days’ advance notice of his intent to file suit to the

U.S. Environmental Protection Agency (“EPA”), the State and the violator. Id., §1365(b)(1)(A).

Second, a citizen may not sue if EPA or the State bring certain types of judicial or administrative

enforcement actions. Id., §§1365(b)(1)(B), 1319(g)(6).

        The West Virginia Department of Environmental Protection (“WVDEP”) administers a

state program under SMCRA pursuant to the West Virginia Surface Coal Mining and Reclamation

Act (“WVSCMRA”). W.Va. Code §§ 22-3-1, et seq.; 46 Fed. Reg. 5915 (Jan. 21, 1981).

WVSCMRA provides that “[a]ny permit issued by the director pursuant to this article to conduct
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 4 of 17 PageID #: 720



surface mining operations shall require that the surface mining operations meet all applicable

performance standards of this article and other requirements set forth in legislative rules proposed

by the director.” W.Va. Code §22-3-13(a). In turn, WVDEP’s regulations provide that “[t]he

permittee shall comply with the terms and conditions of the permit, all applicable performance

standards of the Act, and this rule.” 38 C.S.R. §2-3.33.c. One of those performance standards

provides that mining discharges “shall not violate effluent limitations.” Id., §38-2-14.5.b.

Accordingly, violations of CWA effluent limitations are also violations of SMCRA, WVSCMRA

and Bluestone’s mining permit. Like the CWA, SMCRA authorizes citizens to sue “any . . . person

who is alleged to be in violation of any rule, regulation, order or permit . . . .” 30 U.S.C.

§1270(a)(1).

                                             FACTS

       Bluestone purchased the Red Fox Surface Mine (the “Mine”) in McDowell County, West

Virginia in 2015. Doc. #9 at 7. Mining activities at the Mine are regulated by WVSCMRA Permit

No. S007282, which WVDEP renewed on June 29, 2018. Pl. Ex. A.

       Bluestone’s water discharge activities at the Red Fox Mine are regulated by WV/NPDES

Permit No. WV1006304. WVDEP renewed that permit on March 12, 2014, for a five-year term

ending on August 13, 2018. Pl. Ex. B. WVDEP has administratively extended the permit until

August 13, 2020. Pl. Ex. C.

       The 2014 WV/NPDES permit required Bluestone to comply with the limits on total

recoverable selenium in its permit by June 13, 2016. Pl. Ex. B at 6–9. In 2016, WVDEP modified

the 2014 permit to extend that compliance deadline until June 22, 2018. Doc. #11-5. Since July

2018, Bluestone has reported on its Discharge Monitoring Reports (“DMRs”) and its quarterly

reports pursuant to a 2016 Consent Decree (Doc. #8-1) that it has discharged amounts of selenium



                                                 2
    Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 5 of 17 PageID #: 721



from Outfalls 005 through 008 into tributaries of Dry Fork of the Tug Fork River that exceed its

permit limits. Pl. Exs. D, E. According to its DMRs and quarterly reports, Bluestone violated its

monthly average selenium limit 60 times and its daily maximum selenium limit 78 times at Outlets

005, 006, 007, and 008 from July 2018 through March 2020. Hecker Decl., Pl. Ex. F.

       The 2016 WV/NPDES modified permit contained a compliance schedule that required

Bluestone to begin construction of a selenium treatment system by June 21, 2017, and complete

construction of that system by April 21, 2018. Doc. #11-5 at 7. Bluestone failed to comply with

those two deadlines. In its quarterly reports under the 2016 Consent Decree, Bluestone explained

the causes of, and its responses to, its selenium violations as follows:

       Quarter          Explanation of Selenium Violations
       3rd Quarter 2018 High sediment in pond causing higher Se result in discharge,
                        also ineffective treatment. Working with NALCO consultant to
                        determine treatment options.
       4th Quarter 2018 Not yet in-compliance
       1st Quarter 2019 Ineffective treatment, working with NALCO consultant to
                        determine treatment options
       2nd Quarter 2019 Conducting selenium fish tissue test, working to increase permit
                        limits
       3rd Quarter 2019 Conducting selenium fish tissue test, working to increase permit
                        limits
       4th Quarter 2019 Conducting selenium fish tissue test, working to increase permit
                        limits
       1st Quarter 2020 Outlets 005 and 006: Conducting selenium fish tissue test,
                        working to increase permit limits
                        Outlets 007 and 008: In Litigation payment not applied1

Doc. #11-6; Pl. Ex. E. Bluestone’s engineering consultant, Roland Doss, testified that in July 2017,

Bluestone asked him to prepare a selenium study plan, but he did no further substantive work on

that project until August 2019, when he developed a plan to take fish tissue samples below several



1
 Bluestone has apparently stopped paying stipulated penalties for these violations under the terms
of the 2016 Consent Decree, which means that those violations are not being diligently prosecuted
under that Decree. See Pl. Dismiss Opp. Br. at 13-16, Doc. #11.
                                                  3
        Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 6 of 17 PageID #: 722



     outlets at the mine site. Doss Dep. 10-12, 115-16, Pl. Ex. G. Doss further testified that Bluestone

     did not discuss the “generalities” of selenium treatment options with him until December 2019 or

     January 2020. Id. at 109–10, 116. Bluestone did not discuss specific selenium treatment recom-

     mendations with Mr. Doss until February or March 2020. Id. at 110–11, 116-19. Bluestone has not

     asked him to implement any specific treatment strategy. Id. at 120-21. Thus, as of April 16, 2020,

     when Mr. Doss was deposed, Bluestone has still not begun construction of a treatment system for

     selenium at the Mine. Instead, according to Bluestone’s environmental compliance manager,

     George Stephens, Bluestone has applied to WVDEP to modify its permit to weaken the selenium

     limits at Outlets 005, 007 and 008. Stephens Dep. 6, 52, Pl. Ex. H. It has not sought such a

     modification at Outlet 006, but also has not decided how it will achieve compliance at that outfall.

     Id. at 52–53.

            On June 4, 2019, Plaintiffs notified Bluestone of their intent to file a citizen suit against it

     under both the CWA and SMCRA for violations of its selenium limits. Becher Decl., Ex. 1, Pl.

     Ex. I. Neither WVDEP nor EPA has filed the type of judicial or administrative penalty proceeding

     against Bluestone that would preclude Plaintiffs’ citizen suit. See Pl. Dismiss Opp. Br., Doc. #11.

     More than 60 days after sending their notice letter, Plaintiffs filed their Complaint on August 6,

     2019. Doc. #1.

I.          PLAINTIFFS HAVE CONSTITUTIONAL STANDING TO SUE

            Section 505(g) of the CWA authorizes the filing of a citizen suit by “any person or persons

     having an interest which is or may be adversely affected.” 33 U.S.C. §1365(g). That provision

     confers standing to the limits of the U.S. Constitution. PIRG v. Powell Duffryn Terminals, 913

     F.2d 64, 70 n.3 (3d Cir. 1990). To have constitutional standing, a plaintiff must suffer an actual or

     threatened injury-in-fact that is fairly traceable to the challenged action by the defendant and is

     likely to be redressed by a favorable decision. Friends of the Earth v. Laidlaw Environmental
                                                       4
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 7 of 17 PageID #: 723



Services, 528 U.S. 167, 180–81 (2000). Plaintiffs’ members satisfy those requirements.

       Bluestone discharges wastewater from Outlets 005, 006, 007, and 008 at the Mine into

Horsepen Creek, Big Creek, and Jacobs Fork, which are all tributaries of the Tug River. Bluestone

2018 NPDES Renewal Permit Application, Pl. Ex. J. In 2016, WVDEP designated Horsepen

Creek, Big Creek and the Tug River as impaired for selenium under Section 303(d) of the CWA,

33 U.S.C. § 1313(d). 2016 West Virginia Integrated Water Quality Monitoring and Assessment

Report, Pl. Ex. K. In Ohio Valley Envtl. Coal., Inc. v. Consol of Kentucky, Inc., Civ No. 2:13-5005,

2014 WL 1761938 (S.D. W. Va. Apr. 30, 2014), this Court found that one of the members of the

Ohio Valley Environmental Coalition (“OVEC”) had standing to sue to enforce violations of

selenium limits at a mine that discharged into Mill Creek, which is also a tributary of the Tug

River. That member had a historically strong connection to the area, was aesthetically offended

because of the selenium pollution and, as a result, refrained from wading in the stream. Id. at *7–

9. Because the facts on standing here are similar to those in that case, the Court should reach the

same legal conclusion about Plaintiffs’ standing in this case to protect the affected waters from

pollution from Bluestone’s mine.

       A.      INJURY-IN-FACT

       To establish injury-in-fact, “a plaintiff need only show that he [or she] used the affected

area and that he [or she] is an individual for whom the aesthetic and recreational values of the area

[are] lessened by the defendant’s activity.” Piney Run Preservation Ass’n v. County Com’rs of

Caroll County, MD, 268 F.3d 255, 263 (4th Cir. 2001) (internal quotation marks omitted;

modification in original.) “Congress has identified NPDES violations, however trifling, as

injurious to persons such as plaintiffs’ members, who use bodies of water into which a permittee’s

effluents flow.” Student Public Interest Research Group of New Jersey v. Georgia Pacific Corp.,

615 F. Supp. 1419, 1424 (D. N.J. 1985). It is sufficient for standing purposes to show that the
                                                 5
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 8 of 17 PageID #: 724



plaintiff’s members had reasonable concerns about the defendant’s discharges that affect their

recreational, aesthetic or recreational interests. Laidlaw, 528 U.S. at 183-84; see also Friends of

the Earth v. Gaston Copper Recycling, 629 F.3d 387, 397 (4th Cir. 2011) (“In light of Jones’ use

of waters in this area and his reasonable concern that runoff from Gaston’s facility is polluting the

waters in that area, we hold that plaintiffs asserted an injury in fact through their member Jones

and established standing to prosecute this suit.”)

       Dustin White is a member of OVEC and Erin Savage belongs to Appalachian Voices and

Sierra Club. They use the streams into which Bluestone discharges and the downstream waters of

the Tug River and have concrete aesthetic and recreational interests that are harmed by Bluestone’s

selenium discharges.

       Mr. White has visited the receiving streams several times over the last four or five years,

including in December 2019. White Decl., ¶¶4, 12, Pl. Ex. L. His aesthetic enjoyment of those

streams is lessened because he knows that the streams are listed as impaired for selenium, and that

selenium can adversely affect the aquatic life and fish in the streams. Id., ¶¶5–6. 9. He refrains

from fishing in the streams because they are impaired by mine pollution. Id., ¶14. He would fish

in the streams and enjoy them more if they were cleaned up. Id., ¶¶14–15.

       Ms. Savage has visited the receiving streams since 2014, including in 2019. Savage Decl.,

¶¶9, 14, Pl. Ex. M. Her aesthetic enjoyment of those streams is lessened because she knows that

the streams are listed as impaired for selenium, and that selenium can adversely affects the aquatic

life and fish in the streams. Id., ¶¶6-8. 10-11. She would enjoy her visits to the streams more if

Bluestone’s selenium pollution were reduced. Id., ¶17.

       These affiants’ concerns about the effects of Bluestone’s pollution on waters that they use

are reasonable. This Court has recognized that concerns about selenium pollution are sufficient to



                                                 6
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 9 of 17 PageID #: 725



support a finding that a user of the affected stream has a particularized injury. Consol of Kentucky,

2014 WL 1761938, at *14. Consequently, Plaintiffs’ members have demonstrated that they suffer

an injury-in-fact.

       B.      TRACEABILITY AND REDRESSABILITY

       To satisfy the traceability prong, the Fourth Circuit has explained that “a plaintiff must

merely show that a defendant discharges a pollutant that causes or contributes to the kind of injuries

alleged in the specific geographic area of concern.” Gaston Copper, 204 F.3d at 161 (internal

quotation marks omitted). As this Court has recognized, the traceability prong for standing is met

when declarants claim that the injuries resulted from elevated pollution in the same streams into

which defendants discharge pollutants. Ohio Valley Envtl. Coalition v. Marfork Coal, Civ. No.

5:12-cv-1464, 2013 WL 4509601, at *5 (S.D. W. Va. Aug. 23, 2013).

       Bluestone’s own monitoring data show it is discharging excessive levels of selenium from

the Mine. Pl. Exs. D, E, F. That selenium pollution has directly led to the injuries suffered by

Plaintiffs’ two standing witnesses. Each of them has a direct recreational and/or aesthetic interest

in the affected creeks that is diminished by the excessive levels of selenium in those waters.

WVDEP has also determined that the water quality of Horsepen Creek, Big Creek, and the Tug

River is impaired by selenium. Pl. Ex. K at List Pages 25, 27–28, New List Pages 10–11.

       Civil penalties and injunctive relief can redress the injuries caused by violations of effluent

limits; injunctive relief can prevent and civil penalties can deter future violations. Laidlaw, 528

U.S. at 185-86; Gaston Copper, 204 F.3d at 162-63. Ms. Savage and Mr. White have each stated

that their enjoyment of the waters downstream from Bluestone’s discharges would improve if

Bluestone would comply with its permits and if water quality were improved. Moreover, Mr.

White stated that he refrains from fishing in the affected streams because they are polluted.

Plaintiffs’ members therefore satisfy all requirements for constitutional standing.
                                                  7
         Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 10 of 17 PageID #: 726



              C.      ORGANIZATIONAL STANDING

              An organization has representational standing when (1) at least one if its members would

      have standing to sue in his or her own right, (2) the organization’s purpose is germane to the

      interests that it seeks to protect, and (3) there is no need for the direct participation of the individual

      members in the action. Gaston Copper Recycling, 204 F.3d at 155. Each of the Plaintiff

      organizations is represented by at least one member who would have standing to sue in his or her

      own right. White Decl., ¶2; Savage Decl., ¶¶2–4. This action is germane to the purposes of each

      Plaintiff organization. White Decl., ¶2; Savage Decl., ¶¶2–4. Lastly, because this action is one for

      injunctive and declaratory relief and not for monetary damages, individual members are not

      required to participate in the action. PIRG v. Powell Duffryn Terminals Inc., 913 F.2d 64, 70 (3d

      Cir. 1990); Ohio Valley Envtl. Coalition v. Fola Coal Co., 274 F. Supp. 3d 378, 387 (S.D. W. Va.

      2017). Plaintiffs therefore satisfy all requirements for organizational standing.

II.           PLAINTIFFS HAVE SATISFIED THE STATUTORY REQUIREMENTS FOR
              JURISDICTION UNDER THE CWA AND SMCRA

              As to statutory standing requirements, OVEC sent the required 60-day notice letter prior

      to filing suit under the CWA and SMCRA, and waited more than the required 60 days before filing

      their Complaints. Fola Coal, 274 F. Supp. 3d at 387–88 (citing 33 U.S.C. § 1365(b)(1)(A); 30

      U.S.C. § 1270(b)(1)(A)); Becher Decl., ¶2, Pl. Ex. I. The notice letter alleged violations of both

      the selenium discharge limits and the construction schedule for the selenium treatment system.

      Becher Decl., Ex. 1, Pl. Ex. I. Plaintiffs have shown that neither WVDEP nor EPA has filed the

      type of administrative or judicial enforcement action that has preclusive effect on this citizen suit.

      Doc. #11. Plaintiffs therefore have statutory standing to sue and meet all jurisdictional

      requirements under both the CWA and SMCRA.

              Furthermore, Plaintiffs have satisfied the jurisdictional standard set forth in Chesapeake


                                                          8
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 11 of 17 PageID #: 727



Bay Foundation, Inc. v. Gwaltney of Smithfield, 484 U.S. 49 (1987). In that case, the Supreme

Court held that to invoke the jurisdiction of the federal courts, citizen plaintiffs must “allege a state

of either continuous or intermittent violation—that is, a reasonable likelihood that a past polluter

will continue to pollute in the future.” 484 U.S. at 57. On remand from the Supreme Court, the

United States Court of Appeals for the Fourth Circuit held that the plaintiffs could establish

jurisdiction under this standard

        either (1) by proving violations that continue on or after the date the complaint is filed, or
        (2) by adducing evidence from which a reasonable trier of fact could find a continuing
        likelihood of a recurrence in intermittent or sporadic violations.

Chesapeake Bay Found., Inc. v. Gwaltney of Smithfield, Ltd., 844 F.2d 170, 171–72 (1988).

Furthermore, the Fourth Circuit stated that violations do not cease to be ongoing unless “the risk

of defendant’s continued violation had been completely eradicated when citizen-plaintiffs filed

suit.” Id. at 172. The time for determining whether an ongoing violation exists is when plaintiff’s

complaint is filed. NRDC v. Texaco Ref. & Mktg., Inc., 2 F.3d 493, 503 (3d Cir. 1993) (“[O]nce a

citizen plaintiff establishes an ongoing violation of a parameter at the time the complaint is filed,

the court is obliged to assess penalties for all proven violations of that parameter[.]”).

        The present case meets the first jurisdictional test for proving ongoing violations. Plaintiffs’

complaint was filed on August 6, 2019. Doc. #1. Bluestone’s DMRs show that it violated its

selenium limits in every month from August 2019 through February 2020. Pl. Exs. D, E, F.

“[P]roof of one or more post-complaint violations is itself conclusive” of the ongoing nature of the

pre-complaint violations. NRDC, 2 F.3d at 502. Bluestone also has still not built the selenium

treatment system that its permit requires. Accordingly, the risk of further violations has not been

eliminated. Gwaltney of Smithfield, 844 F.2d at 172 (1988). This Court therefore has subject matter

jurisdiction over Bluestone’s permit violations.



                                                   9
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 12 of 17 PageID #: 728



III.   PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT AS TO
       BLUESTONE’S LIABILITY UNDER THE CWA FOR VIOLATING THE
       SELENIUM DISCHARGE LIMITS AND COMPLIANCE SCHEDULE IN ITS
       WV/NPDES PERMIT

       Rule 56(c) of the Federal Rules of Civil Procedure provides that summary judgment shall

be rendered if “there is no genuine issue as to any material fact and . . . the moving party is entitled

to a judgment as a matter of law.” It further provides that summary judgment may be rendered on

the issue of liability alone, although there may be an issue as to the remedy. Fed. R. Civ. P. 56(a).

The Supreme Court has explained that “[w]here the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Here, there

are no genuine issues of material fact as to Bluestone’s liability.

       Section 505(a)(1) of the CWA authorizes citizens to bring suit for violation of any “effluent

standard or limitation.” 33 U.S.C. §1365(a). Section 505(f)(6), in turn, defines “effluent standard

or limitation” to include “a permit or condition thereof issued under Section 402.” 33 U.S.C.

§1365(f)(6). The Court has the power to require compliance with those permit conditions. 33

U.S.C. §1365(a).

       Enforcement of the CWA is “intentionally straightforward.” United States v. CPS

Chemical Co., Inc., 779 F. Supp. 437, 442 (E.D. Ark. 1991). The legislative history of the CWA

shows that Congress intended to expedite enforcement actions. The Senate report on the 1972

CWA states that “[e]nforcement of violations of requirements of this Act should be based on a

minimum of discretionary decisionmaking or delay.” S. Rep. No. 414, 92nd Cong., 2nd Sess.

(1972) at 64, reprinted in 1972 U.S. Code Cong. & Ad. News at 3730. This report also states that

“[a]n alleged violation of an effluent control limitation or standard would not require reanalysis of

technological [or] other considerations at the enforcement stage” and that therefore “the issue


                                                  10
  Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 13 of 17 PageID #: 729



before the courts would be a factual one of whether there had been compliance.” S. Rep. No. 414

at 79, 80, reprinted in 1972 U.S. Code Cong. & Ad. News at 3745, 3746.

       The CWA achieves the goal of expedited enforcement in two ways. First, it places the

burden of measuring and reporting pollutant levels on permit holders. Enforcement is thus made

easy and inexpensive because evidence of violations must be compiled and documented by the

permit holders themselves. PIRG v. Elf Atochem, 817 F. Supp. 1164, 1178 (D.N.J. 1993). Second,

the CWA imposes strict liability for permit violations. Am. Canoe Ass’n v. Murphy Farms, 412

F.3d 536, 540 (4th Cir. 2005) (“[T]he CWA creates a regime of strict liability for violations of its

standards.”); Powell Duffryn, 913 F.2d at 73 n.10. A discharger’s culpability or good faith does

not excuse a violation. CPS Chemical, 779 F. Supp. at 442. Consequently, a violation of a permit

requirement by a discharger is an automatic violation of the CWA. PIRG v. Rice, 774 F. Supp.

317, 325 (D.N.J. 1991).

       Thus, establishing liability is simply a matter of compiling the records that permit holders

are required to keep. If these records show permit violations, liability can be established by

summary judgment. As this Court has observed, when determining liability under the CWA, “[a]ll

the court . . . is called upon to do is compare the allowable quantities of pollution listed in the

permits with the available statistics on actual pollution.’” Ohio Valley Envtl. Coal., Inc. v. Hobet

Min., LLC, 723 F.Supp.2d 886, 896 (S.D. W. Va. 2010) (quoting Student Pub. Interest Group of

N.J. v. Monsanto Co., 600 F. Supp. 1479, 1483 (D.N.J. 1985); see also Elf Atochem, 817 F. Supp.

at 1178. Civil suits under the CWA are “well-suited for summary judgment.” SPIRG v. AT&T Bell

Laboratories, 617 F. Supp. 1190, 1204 (D.N.J. 1985). “[C]onsistent with the Act’s requirement

for accurate self-reporting, courts should treat DMRs, which must be certified by the discharger,

as admissions that are sufficient to establish liability under the CWA.” United States v. Allegheny



                                                11
    Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 14 of 17 PageID #: 730



Ludlum Corp., 366 F.3d 164, 177 (3d Cir. 2004); see also U.S. v. Smithfield Foods, Inc., 965 F.

Supp. 769, 782-83 (E.D. Va. 1997), aff’d, 191 F.3d 516 (4th Cir. 1999) (granting summary

judgment based on DMRs).

       Bluestone prepared and submitted the DMRs and quarterly reports on which Plaintiffs base

this motion. Federal and state regulations required Bluestone to certify under penalty of perjury

that the monitoring results in its DMRs were accurate. 40 C.F.R. §§122.22(b), (d), 122.41(k)(1);

W.Va. Code §47-30-4.7.d. Bluestone’s quarterly reports under the 2016 Consent Decree require

the same certification. Doc. #8-1 at 45. Based on those reported violations listed in Plaintiffs’

Exhibit F, Plaintiffs seek a declaration from this Court that Bluestone is liable for 60 violations of

its monthly average limit for selenium and 78-7 violations of its daily maximum limit for selenium.

Each violation of a monthly average limit is treated as a violation for every day in the month in

which the violation occurred, rather than as a single violation for that month. United States v.

Smithfield Foods, Inc., 972 F. Supp. 338, 340 (E.D. Va. 1997), aff’d, 191 F.3d 516, 527 (4th Cir.

1999). Bluestone’s 60 monthly average violations comprise 1,826 days of violation. Pl. Ex. F.

Adding those to Bluestone’s 78 days of violation of its daily maximum limit results in a total of

1,904 days of violation.2

       Bluestone is also liable for violating the compliance schedule in its 2016 WV/NPDES

permit for construction of a selenium treatment system. Section 1365(f) of the CWA defines an

enforceable effluent standard or limitation as “a permit or condition thereof issued under section




2
  As noted by the Fourth Circuit, “the two limits are included in the Permit for different reasons
and serve distinct purposes: daily maximum effluent limits protect the environment from the acute
effects of large, single releases, and monthly averages protect against chronic effects occurring at
lower levels.” Smithfield Foods, 191 F.3d at 527 (upholding district court ruling that violations of
monthly average and daily maximum limits for same pollutant in same month constitute separate
violations of Clean Water Act).
                                                 12
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 15 of 17 PageID #: 731



1342 of this title.” 33 U.S.C. §1365(f). Bluestone’s WV/NPDES permit imposed a construction

schedule for a selenium treatment system as an enforceable condition of its permit. See Locust

Lane, 636 F. Supp. at 539. The legislative history of the CWA provides that “citizens are granted

authority to bring enforcement actions for violations of schedules or timetables of

compliance . . . .” S. Rep. No. 414, 92nd Cong., 2d Sess., reprinted in 1972 U.S. Code Cong. &

Ad. News 3668, 3747. Each day that Bluestone violated the compliance schedule is an additional

day of violation. Bluestone has been in violation of the compliance schedule since at least the June

21, 2017 deadline to commence construction of a selenium treatment system. As of May 9, 2020,

that constitutes 1,053 days of violation. Altogether then, Bluestone is liable for 2,957 days of

violations of the CWA.

IV.    PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT AS TO
       BLUESTONE’S LIABILITY FOR VIOLATING SMCRA

       West Virginia’s federally-approved SMCRA standard provides that SMCRA permittees

“shall not violate effluent limitations.” Id., § 38-2-14.5.b. Plaintiffs can enforce that performance

standard against SMCRA permittees. Molinary v. Powell Mountain Coal Co., 125 F.3d 231, 236-

37 (4th Cir. 1997); Ohio Valley Envtl. Coal., Inc. v. Apogee Coal Co., LLC, 531 F. Supp. 2d 747,

760–64 (S.D. W.Va. 2008) (allowing citizen plaintiffs to “pursue their claim based on violations

of state regulations passed pursuant to SMCRA”).

       For SMCRA purposes, the applicable effluent limitations that Bluestone has violated are

its selenium discharge limits. Bluestone’s violations of those limitations in its WV/NPDES permit

are also violations of its state-issued mining permit under SMCRA. See Ohio Valley Envtl. Coal.,

Inc. v. Maple Coal Co., 808 F. Supp. 2d 868, 874, 877, 899 (S.D. W.Va. 2011) (granting summary

judgment to plaintiffs under both the CWA and SMCRA for violations of selenium limits in a

mining company’s WV/NPDES permit); Ohio Valley Envtl. Coal., Inc. v. Coal-Mac, Inc., 775 F.


                                                 13
   Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 16 of 17 PageID #: 732



Supp. 2d 900, 905, 928–29 (S.D. W.Va. 2011) (same). Plaintiffs are therefore entitled to summary

judgment as to Bluestone’s liability under SMCRA for 60 monthly average effluent limitation

violations and 78 daily maximum effluent limitation violations, for a total of 138 SMCRA

violations.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant their motion

for partial summary judgment on jurisdiction and liability.

                                                     Respectfully submitted,

                                                     /s/ J. Michael Becher
                                                     J. MICHAEL BECHER (WVBN 10558)
                                                     DEREK O. TEANEY (WVBN 10223)
                                                     APPALACHIAN MOUNTAIN ADVOCATES, INC.
                                                     P.O. Box 507
                                                     Lewisburg, WV 24901
                                                     Telephone: (304) 646-1182
                                                     Email: dteaney@appalmad.org

                                                     JAMES M. HECKER (DCBN 291740)
                                                     PUBLIC JUSTICE
                                                     1620 L Street, NW Suite 630
                                                     Washington, DC 20036
                                                     Telephone: (202) 797-8600, ext. 225
                                                     Email: jhecker@publicjustice.net

                                                     Counsel for Plaintiffs




                                                14
  Case 1:19-cv-00576 Document 55 Filed 05/08/20 Page 17 of 17 PageID #: 733



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

              Plaintiffs,

       v.                                         Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

              Defendant.
                              CERTIFICATE OF SERVICE

        I, J. Michael Becher, hereby certify that, on May 8, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                   .s/ J. Michael Becher
                                   J. Michael Becher (WVBN 10588)




                                             15
